As filed with the Securities and Exchange Commission on August 8, 2012 Registration No. 333-170054 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 PRE-EFFECTIVE AMENDMENT NO. 7 TO FORM S-1 ON FORM S-11 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OF SECURITIES OF CERTAIN REAL ESTATE COMPANIES REO PLUS, INC. (Exact name of registrant as specified in its governing instruments) Texas 27-0788438 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Richard J. Church 3014 McCulloch Circle Houston, Texas 77056 Telephone:(713) 599-1910 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices.) Richard J. Church President 3014 McCulloch Circle Houston, Texas 77056 Telephone:(713) 599-1910 Fax: (713) 669-9018 With a copy to: Randall W. Heinrich Gillis, Paris & Heinrich, PLLC 8 Greenway Plaza, Suite 818 Houston, Texas 77046 Telephone: (713) 951-9100 Fax: (713) 961-3082 (Name, address, including zip code and telephone number, including area code, of agent for service.) Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price (1) Amount of registration fee Common Stock The securities will be distributed to the stockholders of Akashic Ventures, Inc. for no consideration from such stockholders.The figures in the table are estimated solely for purposes of calculating the registration fee pursuant to Rule 457(f)(2) under the Securities Act of 1933, based on one-third of the par value of Registrant’s common stock. (2) Already Paid The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Subject to Completion, dated August 8, 2012 PROSPECTUS REO PLUS, INC. 930,493 Shares of Common Stock We are a new company formed to acquire real estate properties.This Prospectus relates to the distribution by Akashic Ventures, Inc., a Delaware corporation, to holders of record of at least 100 shares of Akashic common stock at the close of business on , 2012 (the record date set for the distribution) of930,493 shares of our common stock.To participate in the distribution, entities that are holders of record of at least 100 shares of Akashic common stock must have provided information as to the persons who control them, as requested by Akashic. Holders of record of less than 100 shares of Akashic common stock at the close of business on , 2012 (and entities holding at least 100 shares that failed to provide requested information)will receive a cash dividend per share equal to $0.12 In connection with the distribution, each stockholder of Akashic receiving our shares will receive one share of our common stock for each share of Akashic common stock owned on the record date set for the distribution.The distribution will result in approximately50% of the outstanding shares of our common stock being distributed to holders of Akashic common stock.Akashic’s stockholders receiving the distributed shares will pay no consideration for the shares of our common stock comprising the distribution.We will not receive any proceeds from the distribution. There is no current public trading market for the shares of our common stock.Subject to the sponsorship of a market maker, shares of our common stock will be traded in the over-the-counter market on the OTC Electronic Bulletin Board. Because we are not eligible to conductan at-the-market offering, all the shares being offered to the stockholders of Akashic via the distribution must be sold at a fixed price of $0.12 when sold hereafter pursuant to this Prospectus. We will not instruct our transfer agent to register the transfer of any sale of any of the shares being offered to the stockholders of Akashic via the distribution unless the seller provides evidence satisfactory to us that the sale occurred at a fixed price of $0.12. The shares are being offered to the public by Akashic and each Akashic stockholder receiving the shares who chooses to resell them. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act, signed into law on April 5, 2012.This status entails certain consequences, which are discussed herein. For a discussion of certain risks relating to the ownership of shares of our common stock, see "RISK FACTORS" beginning on page . In this connection, be advised that certain risks arise because Akashic’s stockholders receiving the distributed shares who choose to sell their shares pursuant to this Prospectus will be deemed to be “underwriters” within the meaning of the Securities Act of 1933.This status imposes upon such persons certain obligations and liabilities, which are summarized herein.For further information in this regard, see "RISK FACTORS - RISKS RELATED TO THE DISTRIBUTION," and “THE DISTRIBUTION - Statutory Underwriters.” We will also notify Akashic’s stockholders receiving the distributed shares of their underwriter status pursuant to a letter in the form attached to this Prospectus as Attachment A. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this Prospectus is , 2012. TABLE OF CONTENTS PROSPECTUS SUMMARY 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 4 RISK FACTORS 5 BUSINESS 17 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 25 CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF SHARE OWNERSHIP 30 MANAGEMENT 33 EXECUTIVE COMPENSATION AND CERTAIN TRANSACTIONS 34 PRINCIPAL SHAREHOLDERS 35 SELLING STOCKHOLDER 35 THE DISTRIBUTION 38 CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE DISTRIBUTION 41 OTHER MATTERS 43 DESCRIPTION OF CAPITAL STOCK 43 DIVIDEND POLICY 45 USE OF PROCEEDS 45 EXPERTS 45 2 PROSPECTUS SUMMARY This summary is qualified in its entirety by the more detailed information appearing elsewhere in this prospectus. Company We area new Texas corporation formed to acquire real estate properties and assets.See "BUSINESS."Our offices are located at 3014 McCulloch Circle, Houston, Texas 77056.Our telephone number is (713) 599-1910. Distributing Company Akashic Ventures, Inc., a Delaware corporation. PrimaryPurposes of the Distribution To separate our business from a proposed business pursuit to be undertaken by Akashic so that each of we and Akashic can (i) adopt strategies and pursue objectives appropriate to its specific business and industry, (ii) better enable itself to make acquisitions using its capital stock as consideration, (iii) better enable itself to obtain financing with respect to its particular business and projects from lenders possibly unwilling to lend to companies in the other's business, (iv) be recognized by the financial community as a distinct business, with the expectation that stockholder value will be enhanced, and (v) implement more focused incentive compensation arrangements that are tied more directly to results of its operations. Securities to be Distributed 930,493shares of our common stock, par value $.001 per share The shares of our common stock to be distributed will constitute approximately 50% of the outstanding shares of our common stock as of the date of the distribution. Distribution Ratio Each stockholder of Akashic holding at least 100 shares of Akashic common stock will receive one share of our common stock for each share of Akashic common stock owned on the record date.To participate in the distribution, entities that are holders of record of at least 100 shares of Akashic common stock must have provided information as to the persons who control them, as requested by Akashic. Each stockholder of Akashic holding less than 100 shares of Akashic common stock (and entities holding at least 100 shares that failed to provide requested information) will receive a cash dividend per share equal to $0.12. Record Date Close of business on , 2012. Delivery of Certificates Certificates representing the shares of our common stock to which Akashic stockholders are entitled are being delivered to such Akashic stockholders simultaneously with this Prospectus. Tax Consequences The distribution is not being structured on a basis tax-free to Akashic stockholders, and management believes that the distribution could not be structured on such a basis.However, depending on the tax situation of an Akashic stockholder (particularly the amount of the basis of an Akashic stockholder in his, her or its Akashic stock), an Akashic stockholder may own no tax as a result of the distribution.See "THE DISTRIBUTION Certain Federal Income Tax Consequences of the Distribution." Restriction on Resale Price Because we are not eligible to conductan at-the-market offering, all the shares being offered to the stockholders of Akashic via the distribution must be sold at a fixed price of $0.12 when sold hereafter pursuant to this Prospectus. Statutory Underwriter Obligations Akashic's stockholders receiving the distributed shares who choose to sell their shares pursuant to this Prospectus will be deemed to be "underwriters" within the meaning of the Securities Act of 1933.This status imposes upon such persons certain obligations and liabilities.The principal obligation of these persons will be the delivery of a current prospectus.The potential liabilities of these persons are provided for by federal securities laws and relate to possible misrepresentations of a material fact or the omission of a material fact from the prospectus that must be delivered. We have agreed to indemnify Akashic's stockholders receiving the distributed shares from and against all liabilities pursuant to the Securities Act of 1933 in connection with any misrepresentation of a material fact contained in or the omission of a material fact from the prospectus used in connection with the resale of the shares being distributed, other than those based on specific information pertaining to Akashic's stockholders , such as their share ownership.Because we have a limited operating history and very limited financial resources, our ability to provide a meaningful indemnification is at best minimal. For more information about these matters, see "RISK FACTORS - RISKS RELATED TO THE DISTRIBUTION," and "THE DISTRIBUTION - Statutory Underwriters." Akashic's stockholders receiving the distributed shares who do not wish to subject themselves to the preceding potential liabilities should choose not to sell their shares pursuant to this Prospectus. TradingMarket There is no current public trading market for the shares of our common stock.Subject to the sponsorship of a market maker, shares of our common stock will be tradedin the over-the-counter market on the OTC Electronic Bulletin Board. Transfer Agent and Registrar The transfer agent and registrar forour common stockis Colonial Stock Transfer Co., Inc., with offices at 66 Exchange Place, Salt Lake City, UT 84111. Dividend Policy The payment and amount of cash dividends on our common stock after the distribution will be at the discretion of our Board of Directors. We have not heretofore paid any dividends, and we do not currently anticipate paying any dividends on our common stock. Our dividend policy will be reviewed by our Board of Directors at such future times as may be appropriate, and payment of dividends will depend upon our financial position, capital requirements and such other factors as our Board of Directors believes relevant. Risk Factors Shareholders should carefully consider the matters discussed under the section entitled "RISK FACTORS" in this Prospectus.We have only a limited operating history and is subject to all of the inherent risks of a developing business enterprise.We need additional capital and have no meaningful flow of revenues. Use of Proceeds We will not receive any proceeds from our common stock comprising the distribution. Inquiries Relating to the Distribution Inquiries relating to the distribution should contact Richard J. Church, by mail at our offices at 3014 McCulloch Circle, Houston, Texas 77056, or by telephone at 713/599-1910. 3 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Certain statements contained in this Prospectus under the captions "PROSPECTUS SUMMARY," "RISK FACTORS," and "BUSINESS" are not historical facts, but are forward-looking statements (as such term is defined in the Private Securities Litigation Reform Act of 1995).These statements regard: * Our belief regarding the tax treatment of the distribution * Our belief regarding ability to expand rapidly in the future *
